DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 and 10/21/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims preamble is directed towards an “optical” cell, however, none of the structural elements within the body of the claim pertain to anything related to optics or optical elements. It is unclear how the claims relate to an “optical” 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is directed towards a situation and not any structural element. It is dependent on an apparatus claim and yet it details a claim that pertains to a process in which an element is/can be moved and the claim is specifically directed towards this particular movement. The best path to proceed is to amend the claim to highlight the structure itself rather than claim a situation since this merely relates to the rearranging known elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatani US 20140002823.
(Figure 1, #221 is a laser source; [0034]) the optical cell comprising: a cell main body forming the inner space (Figure 1, #21); a manifold member being connected to an outer surface of the cell main body extending in a longitudinal direction (Figure 1, #25. The term longitudinal is arbitrary since no coordinate plane is described to teach the location and orientation of the elements. Element #25 extends in the same direction as #21, therefore it is longitudinal relative to #21); and a heating mechanism heating the manifold member (Figure 1, #4 is a heating pipe connected to #25; [0032]), wherein the cell main body has a through hole penetrating from the outer surface into the inner space (Figure 1, #21 has been pipes that connect from it and lead to an outer space), and the manifold member has at least one gas introduction path extending along the longitudinal direction and guiding the gas, which has been taken in from the outside, from one side to another side in the longitudinal direction and then guiding the gas to the inner space through the through hole (Figure 1, #25 connects to heating pipe 4 which is pumped with a sample gas from the outside. This sample gas enters #21 via a through hole).”

As to claim 2, Nakatani teaches “wherein the cell main body has a pair of through holes arranged separately from each other in the longitudinal direction (Figure 1, #21 has 2 holes on its top surface and 1 hole on the bottom surface), and the manifold member has the at least one gas introduction path for introducing the gas, which has been taken in from the outside, into the inner space through one of the through holes (Figure 1, #25 introduces the gas into #21) and further has a gas lead-out path for leading out the gas, which has been introduced into the (Figure 1, #98 is a gas lead out path).”

As to claim 3, Nakatani teaches “wherein the gas lead-out path and the at least one gas introduction path have on either one side of the manifold member in the longitudinal direction, one end communicating with the outside (Figure 1, #25 is an introduction path on the top surface of #21 and #98 is the gas lead out path. Both communicate with the outside).”

As to claim 4, Nakatani teaches “wherein the at least one gas introduction path comprises a plurality of gas introduction paths, the manifold member has two gas introduction paths, one of which is a sample gas introduction path for guiding sample gas and another one of which is a purge gas introduction path for guiding purge gas, and the heating mechanism heats the sample gas introduction path and the purge gas introduction path (Figure 1, #25 enters #21 as well as the pipe from #8; [0044]).”

As to claim 9, Nakatani teaches “A gas analyzer comprising: the optical cell according to claim 1; a light source emitting light towards the inner space of the optical cell (Figure 1, #221); a light detector detecting the light emitted from the inner space (Figure 1, #231); and an information processor analyzing the gas based on a light intensity signal detected by the light detector ([0035]).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani US 20140002823.
As to claim 5, Nakatani teaches “guides the purge gas to either one side of the inner space in the longitudinal direction and another one of which guides the purge gas to another side of the inner space in the longitudinal direction (Figure 4, #91; [0054] teaches multiple introduction paths).”
Nakatani does not explicitly teach “wherein the purge gas introduction path branches, in the middle, into two branch paths one of which”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to arrange the parts as claimed. Both the prior art and claimed invention teach that the purge gas is introduced into the measuring cell at 2 different locations. Rearranging the orientation of the pipes leading up the multiple ports only requires routine skill in the art since the re-routing of pipes depends on the pipe material, location of the system and cost of the parts. . 

Claims 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani US 20140002823 in view of Jacobs US 3981176.
As to claim 7, Nakatani teaches “An optical cell having an inner space into which gas is introduced (Figure 1, #221 is a laser source; [0034]), the optical cell comprising: and a heating mechanism heating one of the two cell elements (Figure 1, #4 is a heating pipe connected to #25; [0032]), wherein the one cell element has at least one gas introduction path extending along a longitudinal direction and guiding the gas, which has been taken in from the outside, from one side to another side in the longitudinal direction and then guiding the gas to the inner space (Figure 1, #25 connects to heating pipe 4 which is pumped with a sample gas from the outside. This sample gas enters #21 via a through hole).” Nakatani does not teach two cells.
Jacobs teaches “at least two cell elements forming the inner space (Column 1, lines 14-30).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Jacobs with Nakatani. The use of multiple cells allows for more than one gas to be introduced within the optical cell. This is advantageous because it can decrease testing time for multiple samples. 

As to claim 8, Nakatani teaches “wherein the one cell element further has a gas lead-out path for guiding the gas, which has been introduced into the inner space, to the outside (Figure 1, #98), and one end of the at least one gas introduction path and one end of the gas lead-out path (Figure 1, #21 has 2 holes on its top surface and 1 hole on the bottom surface).”

As to claim 10, Nakatani teaches “a light source emitting light towards the inner space of the optical cell; a light detector detecting the light exiting from the inner space, and an information processor analyzing the gas based on a light intensity signal detected by the light detector (Figure 1, #221, #231; [0035]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TARUN SINHA/Primary Examiner, Art Unit 2863